DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7, 11 and 17 are amended. Claims 1-20 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 4/27/2021 are overcome.

Claim Interpretation
Regarding claims 1, 8, 11 and 18, the limitation “the heating tube is configured for receiving aerosol-formed materials” is considered to be a statement regarding the intended use of the tube. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the instant claim does not define any particular feature of the aerosol formed material requiring a special tube, any tube capable of receiving an object will be considered to meet the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 11, the term "glossy" is a relative term which renders the claim indefinite. The term "glossy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b). The specification does not provide any examples of a glossy material or set forth any guidelines for determining which materials are glossy, but rather only repeats that the heating tube has a glossy surface [0042]. Furthermore, one of ordinary skill in the art would be unable to recognize whether this requires the tube to have the shiny characteristics inherent in metal and alloys or an additional treatment to the material. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a metal or alloy having an inherently shiny surface. Claims 2-10 and 12-20 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Sharpe (US 6,803,550) in view of Hajaligol (US 5,665,262).

Regarding claim 1, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The can is surrounded by a coil configuration having first and second parts with 
Hajaligol teaches a cylindrical tube having a plurality of heating blades made from a heat resistant alloy to provide high mechanical strength and corrosion resistance at elevated temperatures (column 17, lines 15-28). The alloy is considered to be glossy because alloys are made from combinations of metals and metals inherently have some level of shine.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heater blades of modified Sharpe from the alloy of Hajaligol. One would have been motivated to do so since Hajaligol teaches heating blades made from an alloy that provides high mechanical strength and corrosion resistance at elevated temperatures. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claims 2 and 12, Sharpe discloses that the first and second parts are located at opposite ends of the heating blades defining the heating area (column 3, lines 34-47, figure 5, reference numeral 80), and are therefore considered to be located at the ends of the compartment.

Regarding claim 11, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The can is surrounded by a coil configuration having first and second parts with different coil arrangements (column 4, lines 36-63, figure 5, reference numerals 92, 94). The first part creates a greater magnetic field than the second part leading to quicker heating in the first part (column 4, lines 36-63). The coils extend in the axial direction (figure 5). The coils of the first part are arranged in two layers and have a total of 11 turns while the coils of the second part are arranged in a single layer having 10 turns (column 8, lines 5-9). Power is supplied to the heating fixtures by a power source located in a separate compartment from the heating chamber (column 3, lines 1-10, figure 1, reference numeral 37), which is considered to meet the claim limitation of a power supply module. The device has heating blades that define the heating chamber (figure 2, reference numeral 80), which are considered to meet the claim limitation of a heating tube, for a catalyst pellet that is heated by inductive heating (column 5, lines 50-67, column 6, lines 1-9, figure 5, reference numeral 40). The basins of Sharpe are considered to meet the claim limitation of a wire wound supporter. Modified Sharpe does not explicitly teach the heating blades being metallic.
Hajaligol teaches a cylindrical tube having a plurality of heating blades made from a heat resistant alloy to provide high mechanical strength and corrosion resistance at elevated temperatures (column 17, lines 15-28). The alloy is considered to be glossy because alloys are made from combinations of metals and metals inherently have some level of shine.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heater blades of modified Sharpe from the alloy of Hajaligol. One would have been motivated to do so since Hajaligol teaches heating blades made from an alloy that In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Hajaligol (US 5,665,262) as applied to claims 1 and 11 above, and further in view of Verreault (US 9,346,099).

Regarding claims 3-4 and 13-14, modified Sharpe teaches all the claim limitations as set forth above. Modified Sharpe does not explicitly teach a connective coil.
Verreault teaches an apparatus for heating a molten material having unevenly spaced turns of an induction coil (abstract) having a coil with a predetermined number of turn in between each section to secure the coils of each section together into a single coil (column 26, lines 56-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of each part of modified Sharpe with the connecting turns of Verreault. One would have been motivated to do so since Verreault teaches a coil having connecting turns that secures different coils together.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Hajaligol (US 5,665,262) as applied to claims 1 and 11 above, and further in view of Loveless (US 7,317,177).

Regarding claims 5 and 15, modified Sharpe teaches all the claim limitations as set forth above. Sharpe additionally discloses that the coils rest in basins (figure 5, reference numeral 90). Modified Sharpe does not explicitly teach a magnet.
Loveless teaches a magnetic flux concentrator for the end of a tube being inductively heated (abstract) having a base element (figure 9b, reference numeral 13a) and a plurality of peripheral poles (column 7, lines 4-30, figure 9b, reference numeral 13b) that improves the uniformity of the heating process at the ends of the tube (column 2, lines 38-46). The coils are held in place by the peripheral poles (figure 13b).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inductive heater of modified Sharpe with the peripheral poles of Loveless. One would have been motivated to do so since Loveless teaches a magnetic flux concentrator that improves the uniformity of inductive heating at the end of a tube.

Regarding claims 6-8 and 16-18, the base element and peripheral poles of Loveless are considered to meet the claim limitation of a first fixing part and a pressing part, respectively. Loveless additionally teaches that the concentrator has a leg element on the other end of the pole from the base that are fixed in position (column 7, lines 4-30, figure 9b, reference numeral 13d).

Regarding claims 9-10 and 19-20, Sharpe discloses that there are two basins that each contain a different inductive coil (figure 5).
Response to Arguments
Regarding the prior art rejections, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the cited references do not teach a heating tube and (b) that the cited references do not teach a glossy material.

Regarding (b), the alloy of Hajaligol is considered to be inherently glossy since metals and alloys are known to be shiny.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747